Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.
Response to Amendment
The Examiner acknowledges the amendments to the claims.  The previous rejections are withdrawn.
Claim Objections
Claims 1,  7 is objected to because of the following informalities:  
Claims 1, 6, and 7 should be changed from “the channel comprises parallel sidewalls” to “the channel comprises parallel channel sidewalls”. Due to “side walls” being introduced as an aspect of the sponge previously.
Claim 7 needs to end with a period.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crosby (US 1,394,282).
Regarding claim 1 (Currently Amended) Crosby discloses an apparatus comprising: 
a handle (Item 8); and 
a sponge (Item 15) defined by a first surface, a second surface opposite the first surface, and side walls extending from the first surface to the second surface (Annotated Figure 3); 
wherein the handle is elongated extending in a first direction (left to right of Figure 3) and having a first side (Figure 3 right of page) and a second side (Figure 3 left of page), wherein the first side of the handle is configured for holding and the sponge is attached to the distal end of the second side of the handle through the first surface of the sponge; and 
wherein the sponge comprises a channel (Item 16) extending in a second direction (in and out of page on Figure 3) across the second surface of the sponge wherein the channel is formed from a slit in the sponge such that the channel comprises parallel channel sidewalls inside the channel configured so that a rim of a stemware fits in the channel such that the sidewalls simultaneously make contact with the inside and outside of the stemware adjacent the rim so that the rim area of the stemware may be cleaned (Page 1 Line 102- Page 2 Lines 12; Item 16 opens on the second side of the sponge and any item can fit in the slit) and
wherein the second direction is perpendicular to the first direction. 
“the channel configured so that a rim of a stemware fits in the channel such that the sidewalls simultaneously make contact with the inside and outside of the stemware adjacent the rim so that the rim area of the stemware may be cleaned” is viewed as intended use.  Item 16 is a thin slit that allows for Item 9 and 17 to be installed.  That same slit can be used to clean any object.

    PNG
    media_image1.png
    256
    673
    media_image1.png
    Greyscale

Annotated Figure 3
Regarding claim 2 (Original) Crosby discloses the apparatus of claim 1 wherein the sponge is removably attached to the handle  (Page 2 Lines 13-37 describe how the relationship of Items 19 and 21 interact to hold the assembly together).  
Regarding claim 4 (Original) Crosby discloses the apparatus of claim 1 wherein the handle is configured to holding a cleaning solution and the apparatus is configured to dispense the solution from the handle to the sponge (Item 7 delivers fluid to Item 10).  
Regarding claim 6 (Currently Amended) Crosby discloses an apparatus comprising: 
a handle (Item 8); and 
a sponge (Item 15) defined by a first surface, a second surface opposite the first surface, and side walls extending from the first surface to the second surface (Annotated Figure 3); 
wherein the handle is elongated having a first side (Figure 3 right of page) and a second side (Figure 3 left of page), wherein the first side of the handle is configured for holding and the sponge is attached to the distal end of the second side of the handle; and 
-3-wherein the sponge comprises a channel (Item 16) extending in a second direction (in and out of page on Figure 3) across the entire diameter of the second surface of the sponge wherein the channel is formed from a slit in the sponge such that the channel comprises parallel sidewalls inside the channel configured so that a rim of a stemware fits in the channel such that the channel sidewalls simultaneously make contact with the inside and outside surface of the stemware adjacent the rim so that the rim area of the stemware may be cleaned (Page 1 Line 102- Page 2 Lines 12; Item 16 opens on the second side of the sponge and any item can fit in the slit).
“the channel configured so that a rim of a stemware fits in the channel such that the sidewalls simultaneously make contact with the inside and outside of the stemware adjacent the rim so that the rim area of the stemware may be cleaned” is viewed as intended use.  Item 16 is a thin slit that allows for Item 9 and 17 to be installed.  That same slit can be used to clean any object.
Regarding claim 7 (New) Crosby discloses an apparatus comprising: 
a handle (Item 8); and 
a sponge (Item 15) defined by a first surface, a second surface opposite the first surface, and side walls extending from the first surface to the second surface; 
wherein the handle is elongated having a first side (Figure 3 right of page) and a second side (Figure 3 left of page), wherein the first side of the handle is configured for holding and the sponge is attached to the distal end of the second side of the handle; and 
wherein the sponge comprises a channel (Item 16) extending in a second direction (in and out of page on Figure 3) across the second surface of the sponge wherein the channel is rectangularly shaped so that a rim of a stemware fits in the channel such that the sidewalls of the channel are positioned on the inside and outside surface of the stemware adjacent the rim so that the rim area of the stemware may be cleaned  (Page 1 Line 102- Page 2 Lines 12; Item 16 opens on the second side of the sponge and any item can fit in the slit)..
“the channel is rectangularly shaped so that a rim of a stemware fits in the channel such that the sidewalls of the channel are positioned on the inside and outside surface of the stemware adjacent the rim so that the rim area of the stemware may be cleaned” is viewed as intended use.  Item 16 is a thin slit that allows for Item 9 and 17 to be installed.  That same slit can be used to clean any object.

    PNG
    media_image2.png
    388
    847
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 1,394,282) in view of Gordon (US 4,498,796).
Regarding claim 3 (Original) Crosby discloses the apparatus of claim 2 wherein the sponge includes an opening on an opposite side of the sponge from the channel; wherein the opening extends into the sponge (Figure 4 shows Item 19 and 18 extending into the sponge); wherein the opening comprises a -2-first part of a connector (Item 18) fixedly attached to the sponge inside the opening and wherein the distal end of the handle comprises a second part (Item 14) of the connector wherein the first part of the connector is configured to removably attached to the second part of the connector (Page 2 Lines 13-37 describe how the relationship of Items 19 and 21 interact to hold the assembly together).    
Crosby fails to explicitly disclose a cylindrical opening on an opposite side of the sponge from the channel; wherein the cylindrical opening extends into the sponge (Crosby is silent about what the opening in the sponge on the handle side looks like).  
Gordon teaches a sponge with a plurality of openings near the handle, wherein the plurality of openings include a cylindrical opening (Figure 1 Item 21).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Crosby to include the opening (including the cylindrical opening) as taught by Gordon.  Such a modification is view as a change in shape which has been held to be of routine skill in the art (see MPEP 2144.04).  Having the opening fit closely to the handle would allow for liquid to not come out of the opening and would hold the sponge better.  Further in Paragraph [0057] of the instant application there is no criticality given to the shape.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 1,394,282) in view of Laird (US 3,205,527).
Regarding claim 5. (Currently Amended) Crosby discloses a method of using the apparatus of claim 4. Crosby fails to explicitly disclose the method comprising: positioning a rim of a stemware in the channel of the sponge; and cleaning the rim and the stemware adjacent to the rim including the inside and the outside of the stemware adjacent to the rim of the stemware by moving the channel of the sponge along the rim of the stemware such that the sponge is positioned on the inside and outside of the stemware adjacent to the rim.  
Laird teaches positioning a rim of a stemware in the channel of the sponge (Figure 1); and cleaning the rim and the stemware adjacent to the rim including the inside and the outside of the stemware adjacent to the rim of the stemware by moving the channel of the sponge along the rim of the stemware such that the sponge is positioned on the inside and outside of the stemware adjacent to the rim (Column 1 Lines 25-51).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the sponge of Crosby for cleaning glassware of Laird.  Using a cleaning sponge with a channel to clean a glass has the benefit of being able to clean the interior along with the exterior at the same time (Laird Column 1 Line 69-71). Which saves the user time and effort.

Response to Arguments
Applicant’s arguments with respect to claim(s) 4/7/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/            Examiner, Art Unit 3723